DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Preliminary Amendment
Preliminary Amendment dated 02/26/2019 is being entered and amended claims submitted with Preliminary Amendment dated 02/26/2019 are being examined on the merits in this Office Action.

Specification
The disclosure is objected to because of the following informalities:  
 “…EP1.494.580…” in page 1 line 30, “…US4.129.125…” in page 2 line 1, “…DE 10.2012.107.855…” in page 2 line 15 needs to be corrected.  A suggested correction is --EP1494580--, --US 4129125--, and --DE 102012107855-- respectively. 
 “…More specific,…” in page 2 line 28 needs to be corrected.  A suggested correction is –More specifically,--.
“…the sticker sensor pad may be stickered to a human body…” in page 5 line 30 needs to be corrected.  A suggested correction is –the sticker sensor pad may be adhesively attached [[stickered]] to a human body—or --the sticker sensor pad may be adhered 
“…The sleep position trainer alerts a patient to stimulate the patient to change position…” in page 6 line 35-36 needs to be corrected.  A suggested correction is –The sleep position trainer alerts [[a patient to]] and stimulates the patient to change position--.
“The band pocket wall may include a soft fabric at an outer side,in particular a knitted to contribute to a wearing comfort of the sleep trainer…” in page 8 line 16-17 needs to be corrected.  A suggested correction is –The band pocket wall may include a soft fabric at an outer side, in particular a knitted fabric material to contribute to a wearing comfort of the sleep trainer--.
“…At at least one side of the monitor…” in page 8 line 26 needs to be corrected.  A suggested correction is – At [[at]] least one side of the monitor --.
Appropriate correction is required. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 “Sleep trainer  comprising a band  including at least two electrodes  for carrying out an impedance measurement and a monitor  for receiving a measurement signal from the electrodes  which monitor  is releasable connected to the band  to allow a user to manually remove the monitor  from the band, in which the band  includes a band body  comprising a first electrode  and a second electrode, in which each electrode  has an electrode distal end  comprising a sensor pad  exposing at an external surface at an inner side  of the band in which the sensor pad  is arranged 
-- A [[S]]sleep trainer  comprising; a band  including at least two electrodes  for carrying out an impedance measurement and a monitor  for receiving a measurement signal from the electrodes; wherein the  [[which]] monitor  is [[releasable]] releasably connected to the band  to allow a user to manually remove the monitor  from the band, [[in which]] wherein the band  includes a band body  comprising a first electrode  and a second electrode, [[in which]] wherein each electrode  has an electrode distal end comprising a sensor pad  [[exposing]] exposed at an external surface at an inner side  of the band in which the sensor pad  is arranged for a skin contact; and [[in which]] wherein each electrode  has an exposed at an externally accessible surface of the band forming a band contact point, and a band pocket  for receiving the monitor  [[in which]] wherein each band contact point  is positioned inside the band pocket; wherein the monitor includes a monitor housing for supporting electrical components, [[in which]] wherein the monitor  is provided with a first and second monitor contact point to obtain an electrical connection of the monitor with respectively the first and second band contact point  of the first and second electrode, [[in which]] wherein the  monitor contact points  are positioned at an external surface of the monitor, [[in which]] wherein the band and the monitor contact points  are arranged to obtain the electrical connection by an abutting engagement of the contact points, [[in which]] wherein the band pocket  is dimensioned in correspondence 3with the monitor housing to mate the monitor contact points  with the band contact points  and wherein the band pocket  has a band pocket wall which is stretchable to press the monitor contact points  onto the band contact points--.
Claim 4 is objected to because of the following informalities:  line 3 “pitch” needs to be corrected to –linear distance--.
Claim 5 is objected to because of the following informalities:  “wherein the first and second electrode  are formed by an electrical conductive fabric, wherein in particular the sensor pad is formed by an exposing surface section of the conductive fabric” needs to be corrected to – wherein the first and second electrode  are formed by an electrical conductive fabric, wherein at least the sensor pad is formed by an [[exposing]] exposed surface section of the conductive fabric--.
Claim 10 is objected to because of the following informalities:  “strap which is adapted for circumventing a torso of a human's body” needs to be corrected to – strap which is adapted for [[circumventing]] circumscribing a torso of a human's body --; or – strap which is adapted for [[circumventing]] wrapping around a torso of a human's body --.
Claims 2-17 are objected to because of the following informalities:   claims 2-17 line 1 “Sleep trainer” needs to be corrected to –The [[Sleep]] sleep trainer”.
Claims 17-18 are objected to because of the following informalities:   claims 17-18 line 1 “Monitor” needs to be corrected to –The monitor”.
Claim 14 is objected to because of the following informalities:  lines 4-5 “a sensor pad which is exposing at an external surface at an inner side of the band” needs to be corrected to -- a sensor pad exposed at an external surface at an inner side of the band--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 for the following reasons: 
Claim 19 recites “Use of the sleep trainer, in particular the sleep position trainer, in a sleep disorder treatment”. Claim 19 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends for the following reasons:  
Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instant case, claim 14 fails to further limit the subject matter of the claim upon which it depends i.e. claim 1 and all claim 14 limitations essentially duplicate limitations in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Examiner suggests deleting all the duplicate limitations in claim 14 which in this case would amount to cancelling entirety of claim 14. If Applicants opt to cancel claim 14, then claims 15-16 dependency would need to changed accordingly.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instant case, Claim 17 limitations “the band includes a band body comprising a first electrode and a second electrode, in which each electrode has an electrode proximal end which is exposed at an externally accessible surface of the band to form a band contact point, in which the band has a band pocket for receiving the monitor, in which each band contact point is positioned inside the band pocket, wherein the monitor includes a monitor housing for housing electrical components, which monitor housing is provided with a first and second monitor contact point which are positioned at an external surface of the monitor housing for electrically connecting the monitor to respectively the first and second band contact point of the first and second electrode, wherein the band and monitor contact points are arranged to obtain the electrical connection by an abutting engagement of the contact points and wherein the band pocket is dimensioned in correspondence with the monitor housing to mate the monitor contact points with the band contact points”  fails to further limit the subject matter of the claim upon which it depends and essentially duplicate claim 1 limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. If Applicant chooses to amend, Examiner suggests amending claim 17 as follows:
17. (Proposed Amendment) The monitor for [[a]] the sleep trainer according to claim 1, wherein the monitor is [[releasable]] releasably connectable to a thoracic impedance wherein the is elastic.
Dependent claims 15, 16 and 18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(d) because the additional recited limitations fail to cure the 35 U.S.C. 112(d) issue in their respective base claims. Consequently, dependent claims 15, 16 and 18 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 5 and 9 recite “each electrode” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 5 and line 9 “each electrode” also references  or further limits “at least two electrodes  for carrying out an impedance measurement” in lines 1-2 or only references “a first electrode  and a second electrode” of claim 1 line 5 or both.
Claim 19 recites “Use of the sleep trainer, in particular the sleep position trainer, in a sleep disorder treatment”. Claim 19 provides for use of “sleep trainer” or “sleep position trainer”  but, since claim 19 does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims encompassing the term “in particular” such as claim 3-4, 10, 12, 16, 19 recites the broad recitation, and the claim also recites narrower statement of the limitation. For example claim 3 recites the broad recitation “at most 1.0 mm”, and the claim also recites “at most 0.5 mm” , “at most 0.3 mm” which are the narrower statements of the range/limitation; claim 4 recites the broad recitation “wherein the first and second monitor contact points  are spaced at a distance”, and the claim also recites “wherein the first and second monitor contact points  are spaced at a pitch of at least 5 mm” which is the narrower statement of the limitation; claim 10 recites the broad recitation “wherein the band is a strap”, and the claim also recites “wherein the band is a chest strap “ which is the narrower statement of the limitation; claim 12 recites the broad recitation “wherein the monitor housing is a moulded item”, and the claim also recites “wherein the monitor housing is an injection moulded item” which is the narrower statement of the limitation; claim 16 recites the broad recitation “wherein the band is incorporated into a garment”, and the claim also recites “wherein the band is incorporated into a tight fitting T-shirt” which is the narrower statement of the limitation; claim 19 recites the broad recitation “sleep trainer”, and the claim also recites “sleep position trainer” which is the narrower statement of the limitation.  Consequently,  claims 3-4, 10, 12, 16, 19  are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore claim 1, wherein the monitor housing is a moulded item. or [b] The sleep trainer  according to claim 1, wherein the monitor housing is an injection moulded item, or [c] (claim 12). The sleep trainer according to claim 1, wherein the monitor housing is a moulded item and then add a new claim i.e. (Claim 20). The sleep trainer according to claim 12, wherein the moulded item is an injection moulded item (i.e. further limiting claim 12 by adding additional claim 20). Similar manner of amending is suggested for the other claims 3-4, 10, 16, and 19. 
Further, with respect to use of the term “in particular” in claims such as claims 3-4, 10, 12, 16, 19, description of preferences is properly set forth in the specification rather than the claims. If stated in the claims, preferences may lead to confusion over the intended scope of a claim. In this instance since it is not clear whether the claimed narrower range/limitation is a limitation, claim 3-4, 10, 12, 16, 19 are  rejected under 35 U.S.C. 112(b) as indefinite because the intended scope of the claim is unclear. See MPEP 2173.05(d).
Claims 19 in line 1 recites the limitation "the sleep trainer” and “the sleep position trainer".  There is insufficient antecedent basis for these limitations in the claim.
Dependent claims 2-18 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-18 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker; James (Pub. No.: US 20080264426 A1, hereinafter referred to as “Walker”).
As per independent Claim 19, Walker discloses use of the sleep trainer, in particular the sleep position trainer, in a sleep disorder treatment (Here, the limitation following “in particular” (i.e. the sleep position trainer) is being interpreted as an optional limitation since as discussed above in this instance it is not clear whether the claimed narrower preference/sleep position trainer is a required limitation. Walker in at least abstract, [0002], [0013-0015], [0017] for example discloses relevant subject-matter. More specifically, Walker in at least [0015], [0017] for example discloses use of the sleep trainer/monitor in a sleep disorder treatment/apnea. See at least [0015] “The monitor … would be held in place by a thoracic band, an adhesive, a small holster attached to bed clothing, or Velcro attached to bed clothing. When shifting to the supine position … a personal alarm is generated and continues intermittently until there is a shift to a non-supine position. The alerting signal is … a vibrating tactile sensation… the tone is transmitted to a small bud type personal earphone, either by wire or wirelessly. Once the sleeping individual re-positions, the stimuli (tone or vibration, or both) ceases. The basis for 

Contingently Allowable Subject Matter
As per independent Claim 1,  independent Claim 1 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action in addition to overcoming any other rejections/objections enumerated above.
As per dependent claims 2-18, dependent claims 2-18 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2-18, dependent claims 2-18 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, none of the prior art discloses or renders obvious a sleep trainer comprising a band  including at least two electrodes  for carrying out an impedance measurement and a monitor  for receiving a measurement signal from the electrodes  … each 
US 20110087115 A1 to Sackner; Marvin A. et al. discloses a band (4-7, [76]) comprising electrodes (paragraph 76) for impedance measurement (plethysmography, [76]) and a pocket for receiving an electronic module connected to the electrodes ([77]). The electronic module is connected to the electrodes through a plug connector (fig. 1, 9). Sackner further discloses a monitor (electronic module carried in pockets of the garment, [77]) removably connectable with a thoracic impedance measurement band (plethysmographic sensor band, [76]). Prior art US 20120143020 A1 to Bordoley; Mordechai et al. discloses an EEG cap with a pocket for a recorder connected to the electrode through a plug connector.
However, none of the prior art discloses or renders obvious a sleep trainer comprising a band  including at least two electrodes  for carrying out an impedance measurement and a monitor  for receiving a measurement signal from the electrodes  … each electrode  has an 
Additionally, as per dependent claim 2-18, dependent claims 2-18 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20180184735 A1 for disclosing apparatuses such as garments, including but not limited to shirts, pants for detecting and monitoring physiological parameters, such as respiration, cardiac parameters, and the like that include individual skin contact-enhancing expandable elements similar to that claimed and disclosed.
US 20170007129 A1 for disclosing a wearable medical device such as a garment worn by the patient, and the garment can include an electrode assembly including a plurality of 
US 20150343196 A1 for disclosing A dual purpose sleep wearable headgear for both monitoring and stimulating a sleeping person that provides a simple to use and safe platform for wearing consumer-type dual use stimulation and monitoring devices during sleep similar to that disclosed.
US 20100056882 A1 for disclosing sleep related sensors for sleep diagnostic testing including a thoracic respiratory effort belt, an abdominal effort belt, an oxygen saturation sensor, and a nasal and oral airflow sensor, a receptacle for storing sleep-related sensors, and instruction for using the sleep-related sensors similar to sensors claimed and disclosed.
US 20090076364 A1 to Libbus for disclosing an adherent sensor device similar to that disclosed. Libbus device is configured to adhere to the skin of the patient with an adherent patch, for example breathable tape, coupled to at least four electrodes. The device comprises impedance circuitry coupled to the at least four electrodes and configured to measure respiration of the patient to detect sleep apnea and/or hypopnea. The impedance circuitry may be used to measure hydration of the patient. An accelerometer can be mechanically coupled to the adherent patch such that the accelerometer can be coupled to and move with the skin of the patient.
US 20080119896 A1 for disclosing an anti-sleep apnea device having an elastic abdomen belt optionally with a fabric strain sensor, a first signal-processing unit for processing signals from the fabric strain sensor, two electrodes adapted to be disposed on the user for releasing electrical pulses to the user similar to that disclosed.
US 20050119701 A1 for disclosing a  fabric-based elastic belt for housing of electrodes, the electrodes being provided by molding of an electrode material through the elastic belt which 
US 6047203 A for disclosing a non-invasive physiologic signs monitoring device including a garment with electrocardiogram electrodes and various inductive plethysmographic sensors sewn, embroidered, embedded, or otherwise attached to the garment with an adhesive similar to that claimed and disclosed.
US 5016636 A for disclosing a belt for securing sensing electrodes to the chest of an infant afflicted with Apnea. The belt comprises an elongated band of fabric of sufficient length to encircle and to be fastened around the chest of the infant patient similar to that disclosed and claimed.
US 4895162 A for disclosing a belt having two opposing sides, an electrode side and a lead side with the belt being capable of supporting reusable electrodes on its electrode side. The belt is further provided with a lead pocket at each end, and at least one vent intermittent the two lead pockets similar to electrodes disclosed.
US 20060276718 A1 for disclosing a detection appliance and a method for detecting and evaluating a measuring signal that is indicative of the breathing of a sleeping person, in connection with the observation of sleep-related breathing disorders which is representative of the state of the art.
Non-patent literature "Characterization of the electrode-skin impedance of textile electrodes," by Oliveira for disclosing wearable textile electrodes for biopotential signals monitoring that contribute to higher freedom and unobtrusiveness to the wearer similar to that claimed and disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            July 7, 2021